
	

114 HCON 103 IH: Expressing the sense of the Congress that it runs contrary to America’s values to take away the constitutional rights of American citizens without due process, and that any legislation that would do so would be unconstitutional and should not be considered.
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 103
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2015
			Mrs. Ellmers of North Carolina (for herself, Mr. Culberson, and Mr. Brooks of Alabama) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that it runs contrary to America’s values to take away the
			 constitutional rights of American citizens without due process, and that
			 any legislation that would do so would be unconstitutional and should not
			 be considered.
	
	
 Whereas the Supreme Court of the United States has ruled that the Second Amendment of the United States Constitution grants individuals the right to keep and bear arms;
 Whereas, under current law, there are already sufficient and robust safeguards that prevent terrorists from purchasing firearms in the United States;
 Whereas the Terrorist Watch List is a tool for law enforcement, and not a list of criminals or terrorists that have been afforded any due process;
 Whereas the Terrorist Watch List sometimes includes American citizens that have not been accused of any crime; and Whereas categorically denying the right to purchase a firearm to anyone on the Terrorist Watch List would include these citizens: Now, therefore, be it
	
 That it is the sense of the Congress that— (1)it runs contrary to America’s values to take away the constitutional rights of American citizens without due process; and
 (2)any legislation that would do so would be unconstitutional and should not be considered.  